Jenson brought this suit in the county court against H. C. Cantrell, sheriff of Ward county, and Smith Bros. Grain Company, to restrain the enforcement of an execution issued upon a judgment for less than $200 rendered in the justice court. This appeal is prosecuted from a judgment granting the relief sought. The county court has no jurisdiction to enjoin the enforcement of a justice court judgment for less than $200. De Witt County v. Wischkemper, 95 Tex. 435, 67 S.W. 882; Philips v. Sanders,80 S.W. 567; Lyons Bros. v. Corley, 135 S.W. 603; Staley v. Derden,57 Tex. Civ. App. 142, 121 S.W. 1136.
No briefs have been filed, but the error of the court in assuming jurisdiction is an error in law apparent on the face of the record and necessitates a reversal, though not assigned or briefed.
The judgment of the court below is reversed, and judgment here rendered that the suit be dismissed.
Reversed and dismissed.